DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued examination filed August 18, 2022.  Claims 1 and 4 have been amended.  Claims 1 and 3-12 are pending and stand rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012113357A2 (hereinafter ZHAO) machine translation relied upon in view of US4453553 (hereinafter COHN).
Regarding claims 1 and 4, ZHAO discloses a fire-retardant, banded cigarette paper for use around a cigarette (Abstract).  A cigarette inherently comprises a column.  ZHAO discloses 
10% to 30% by weight of arabic gum (Claims 1 and 3, page 2)
ZHAO teaches 40-80% by weight of solvent (Claims 1 and 5, page 3). In example 1, teaches 24% by weight of ethanol and remainder of the solvent is water. Therefore, in the case of 40% solvent, the weight% of water would be 16%, which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
ZHAO further discloses wherein the coating composition is dried at the room temperature condition (page 3). 
ZHAO may not explicitly disclose
25% to 35% by weight of maltose 
wherein a viscosity of the coating composition is more than 100 cPs, less than 1000 cPs at 20 rpm of spindle speed, 
wherein a viscosity of the coating composition is maintained for 6 months at 2° C
COHN teaches a fire resistant cigarette where the smoke is reduced by treating the wrapper (Abstract).  Specifically, in example 80, COHN teaches maltose concentrations from 20% up to 35% (Col. 15, lines 20-57).  COHN teaches that sugars such as maltose reduce linear burn rates (Col. 2, lines 41-63).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZHAO to include maltose within the claimed ranges of the instant application as taught in COHN.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  A person of ordinary skill in the art would obviously include maltose as an additive to the fire-retardant coating.  Doing so would reduce linear burn rates to achieve fire-retardant paper.
Regarding the limitations of the viscosity, ZHAO teaches that the viscosity of the flame retardant must meet the requirements to be used in the cigarette paper printing industry.  ZHAO encourages those skilled in the art to vary the concentrations dependent on temperature, humidity and the like to achieve the best product status. The combination of additives in ZHAO and COHN are the same as the instant application. Therefore, the composition of ZHAO and COHN is expected inherently to be the same with respect to viscosity as the instant application.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01, Part I and II.   

Regarding claim 3, modified ZHAO discloses the coating composition for the low ignition propensity cigarette paper according to claim 1.  ZHAO may not explicitly disclose wherein a dynamic viscosity retention rate is 84% or more when a rotational speed of the coating composition for the low ignition propensity cigarette paper increases from about 20 rpm to 100 rpm.
Regarding the limitations of the viscosity, ZHAO teaches that the viscosity of the flame retardant must meet the requirements to be used in the cigarette paper printing industry.  ZHAO encourages those skilled in the art to vary the concentrations dependent on temperature, humidity and the like to achieve the best product status. The combination of additives in ZHAO and COHN are the same as the instant application. Therefore, the composition of ZHAO and COHN is expected inherently to be the same with respect to viscosity as the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01, Part I and II.
Regarding claim 8, modified ZHAO discloses the coating composition of claim 1 and the rejection of the coating composition is incorporated here.  ZHAO further discloses 
preparing a coating composition (Claim 9)
coating the coating composition on one side of a cigarette paper to discharge the cigarette paper (claim 6)
heating and drying the cigarette paper coated with the coating composition to form a coating portion having a band-shape (page 3)
Regarding claim 9, modified ZHAO discloses the method of claim 8 as discussed above.  ZHAO further discloses 
a weighing step of measuring a weight of the arabic gum, the maltose, the ethanol, and the water, respectively.  ZHAO describes weighing on page 3.
a blending step of mixing the arabic gum, the maltose, the ethanol, and the water.  ZHAO discloses stirring and high speed-dispersion (page 3)
Regarding claim 10, modified ZHAO discloses the method of claim 9 as discussed above.  ZHAO further discloses 
a step of mixing the ethanol with the water to preparing a dispersion medium (Claim 9, page 3)
a second dispersion step of dispersing the arabic gum in the dispersion medium (Claim 9, page 3)
ZHAO may not explicitly disclose a first dispersion step of dispersing the maltose in the dispersion medium and a first homogenization step of rotating a composition made by the second dispersion step at a speed of 250 rpm to 350 rpm, and a second homogenization step of rotating a composition made by the first homogenization step at a speed of 150 rpm to 250 rpm while controlling a temperature of 40° C. or less.
ZHAO teaches that the preparation is prepared under high speed dispersion conditions.  ZHAO further teaches that a person skilled in the art may adjust temperature, humidity, and the like to meet requirements.  
COHN teaches that maltose can be used as a solution or a suspension (claim 4 and example 80).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZHAO to include a first dispersion step of dispersing the maltose in the dispersion medium and a first homogenization step of rotating a composition made by the second dispersion step at a speed of 250 rpm to 350 rpm, and a second homogenization step of rotating a composition made by the first homogenization step at a speed of 150 rpm to 250 rpm while controlling a temperature of 40° C. or less.  A person of ordinary skill in the art would obviously use dispersion, high dispersion, to mix an aqueous solution of multiple components.  Doing so would provide a uniform solution.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the temperature and speed during the high dispersion as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).  
Regarding claim 11, modified ZHAO discloses the method of claim 10 as discussed above.  ZHAO may not explicitly disclose an unit dispersion amount of the maltose is 10 g/L/min to 20 g/L/min, and a rotational speed is 17000 rpm to 20000 rpm in the first dispersion step, and an unit dispersion amount of the arabic gum is 10 g/L/min to 20 g/L/min, and a rotational speed is 17000 rpm to 20000 rpm in the second dispersion step.
ZHAO teaches that the preparation is prepared under high speed dispersion conditions.  ZHAO further teaches that a person skilled in the art may adjust temperature, humidity, and the like to meet requirements.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZHAO to include an unit dispersion amount of the maltose is 10 g/L/min to 20 g/L/min, and a rotational speed is 17000 rpm to 20000 rpm in the first dispersion step, and an unit dispersion amount of the arabic gum is 10 g/L/min to 20 g/L/min, and a rotational speed is 17000 rpm to 20000 rpm in the second dispersion step.  A person of ordinary skill in the art would vary the rate of addition of an additive.  Doing so would provide uniform dispersion and mixing.  Further, a person of ordinary skill in the art would obviously use dispersion, high dispersion, to mix an aqueous solution of multiple components.  Doing so would provide a uniform solution.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the temperature and speed during the high dispersion as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).  
Regarding claim 12, modified ZHAO discloses the method of claim 8 as discussed above.  ZHAO further discloses wherein the coating portion comprises two or more portions, and the two or more portions are spaced apart from each other.  ZHAO discloses on page 3, " In this embodiment, the cigarette paper 1 is provided with two flame-retardant strips 2 (as shown in FIG. 1), and the flame-retardant strip 2 is strip-shaped. Of course, the flame-retardant strip 2 may also be wavy, or The zigzag shape, or the mesh shape, or a combination pattern of any of them; In the present embodiment, the width of the flame-retardant strip 2 itself is 6 mm, and the distance between the adjacent two flame-retardant strips 2 is 19 mm.”
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO and COHN as applied to claim 4 above and in further view of US 20130199550 A1 (hereinafter ONO).
Regarding claims 5-7 modified ZHAO discloses the cigarette according to claim 4.  ZHAO does not explicitly disclose 
wherein the cigarette further comprises a cigarette filter portion
wherein the cigarette filter portion comprises at least one of filter member
wherein the cigarette filter portion comprises at least one of an adsorbent and a flavoring agent.
ONO teaches a tobacco rod comprising a filter, filter member, and filter wrapping paper (Abstract).  ONO teaches that the filter is wrapped with paper 12b.  ONO further teaches
wherein the cigarette further comprises a cigarette filter portion (Fig. 3, filter 12)
wherein the cigarette filter portion comprises at least one of filter member (Fig. 3, filter member 12a)
wherein the cigarette filter portion comprises at least one of an adsorbent and a flavoring agent (Fig. 3, flavor-containing capsule 21, ¶42)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ZHAO to include a filter portion, a filter member, and a flavoring agent as taught in ONO.  A person of ordinary skill in the art would provide a filter for cigarette.  Additionally, a person of ordinary skill in the art would add a flavoring agent to the filter to deliver flavor components to the user.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to add the maltose taught in COHN to the disclosed paper of ZHAO (which is disclosed to contain arabic gum) because the addition of maltose would reduce linear burn rates (COHN, Col. 2, lines 41-63).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that neither ZHAO nor COHN teach BOTH maltose and gum Arabic.  This is true, but the rejection is based on 35 U.S.C. 103.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  A person of ordinary skill in the art would modify the fire-retardant band disclosed in ZHAO to add the maltose taught in COHN.  Doing so would reduce linear burn rates to achieve fire-retardant paper (COHN: Col. 2, lines 41-63).  
 Regarding applicant’s argument that the maltose is only on the entire area and not on the band.  First, being on the entire area of the cigarette paper means it necessary overlaps with the band.  Second, due to maltose being fire resistance as taught by COHN, it would have been prima facie obvious to add maltose to any portion of the wrapping, the entire area and the band.  Doing so would reduce linear burn rates.
Regarding the additional and unexpected benefits disclosed by the instant application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The affidavit filed on August 18, 2022 has been fully considered, but does not place the application in condition for allowance.
The combination of two elements, in this case arabic gum and maltose, used together in the prior art, i.e. in a single prior art reference, is not required to establish obviousness.  COHN provides a valid motivation to use maltose combined with ZHAO, to reduce the burn rate. Applicant does not provide any argument to rebut the combination itself, but merely concludes  the absence of a single reference containing both elements indicates that the claimed subject matter is non obvious.  This is not the standard for non-obviousness cited above in this action.
While applicant contends that the combination is unexpectedly improved, this is not persuasive.   The example and comparative examples on Page 2 of the affidavit show ranges of additives.  Example 1 represents a composition of the current disclosure.  This composition is made obvious by the ranges disclosed in ZHAO combined with the addition and ranges taught in COHN.  Further, comparative example 1 does not possess the improved characteristics and the range of gum arabic is outside the range taught by the primary reference, ZHAO.  Applicant argues that this shows unexpected results.  However this example does not cover the ranges taught in ZHAO and COHN.  Those ranges are captured in Example 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726